     Case 2:19-cv-02077-JCM-EJY Document 65 Filed 11/13/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    HYBRID INTERNATIONAL, LLC, a                            Case No. 2:19-cv-02077-JCM-EJY
      Texas limited liability company,
 5
                     Plaintiff,                                            ORDER
 6
            v.
 7
      SCOTIA INTERNATIONAL OF NEVADA,
 8    INC., a Utah corporation; DOES I through X;
      and ROE business entities I through X,
 9    inclusive,
10                   Defendants.
11    SCOTIA INTERNATIONAL OF
      NEVADA, INC., a Utah corporation,
12
                     Counterclaimant,
13
             v.
14
      HYBRID INTERNATIONAL, LLC, a
15    Texas limited liability company,
16                   Counterdefendant.
17

18          Before the Court is the Motion to Withdraw as Counsel (ECF No. 63). On November 12,
19   2020, Plaintiff filed a Non-Opposition to the Motion to Withdraw (ECF No. 64).
20          The Court has carefully reviewed the Motion to Withdraw and finds that Counsel for
21   Defendants establish a reasonable and good faith basis for withdrawing from this matter.
22          Accordingly,
23          IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel (ECF No. 63) is
24   GRANTED.
25          IT IS FURTHER ORDERED that the due date for Defendants’ responses to Plaintiff’s
26   written discovery is stayed for thirty (30) days from the present due date. The Court calculates the
27   new due date as December 30, 2020 (presuming service of written discovery by mail).
28
                                                     1
     Case 2:19-cv-02077-JCM-EJY Document 65 Filed 11/13/20 Page 2 of 2




 1           IT IS FURTHER ORDERED that neither party shall propound written discovery or set

 2   depositions during the period measured from the date of this Order through December 30,

 3   2020. This approximate six week period of stayed discovery is provided so that Defendants may

 4   locate and retain new counsel. If Defendants need a brief extension (one to two weeks) of the time

 5   to retain counsel due to holidays that occur during this stay period, they shall contact counsel for

 6   Plaintiff alerting them to the same, and the parties shall jointly contact the Court by telephone to

 7   state their stipulation to the extension.

 8           IT IS FURTHER ORDERED that Messrs. Edwards and Huggins shall take reasonable steps

 9   to ensure that each Defendant is sent a copy of this Order by electronic mail, certified mail return

10   receipt requested, and regular U.S. Mail.

11           IT IS FURTHER ORDERED that upon obtaining new counsel, Defendants shall

12   immediately provide a copy of this Order to such counsel.

13

14           Dated this 13th day of November, 2020

15

16

17                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26

27

28
                                                     2
